Citation Nr: 1138607	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  05-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa




THE ISSUES

1.  Entitlement to service connection for a low back disability on a secondary basis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which denied the Veteran's claims.  
The Veteran disagreed and timely appealed.  

In January 2010, the Board issued a decision that found that new and material evidence had not been presented to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  The decision also denied service connection for a low back disorder on a secondary basis, and also denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in July 2011 for development in compliance with the Joint Motion.  The Joint Motion noted that the Veteran no longer wished to pursue his claim regarding direct service connection for a low back disorder.  Therefore, the issue concerning whether new and material evidence had been presented to reopen the claim was abandoned.  Accordingly, the Board's January 5, 2010, decision is final concerning that issue, and the issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Joint Motion stated that the Veteran argued that his service-connected right leg disabilities led to his low back disorder.  He was provided VA examinations in December 2002 and in March 2005 to assess the low back disorder.  In both examinations, the examiners concluded that the Veteran's back disorder was not due to his right foot difficulties.  The Joint Motion noted that both of those examinations were conducted prior to the RO's July 2005 grant of service connection for degenerative arthritis of the right knee and hip.  Accordingly, neither examination discussed whether the Veteran's service-connected right knee or hip disability may be related to his lower back disorder.  The Joint Motion stated that a new examination must be provided the Veteran with an opinion regarding the Veteran's claim.  Similarly, the Joint Motion noted that the Veteran was provided an examination concerning the TDIU claim in September 2004.  That examiner could not take into account the effect the Veteran's right knee and hip disabilities had on his employability, because service connection had not yet been established for those disabilities at the time of the examination.  The Joint Motion stated that a new opinion must also be provided concerning the Veteran's TDIU claim that takes into account all of the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health-care providers who have evaluated or treated him for a low back disorder and for any of his service-connected disabilities since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any low back disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study; such review must be noted in the examination report.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a low back disorder.  If a low back disorder is diagnosed, the examiner must state whether the disorder was caused, or aggravated, by a service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The Veteran must then be afforded the appropriate VA examination to determine the effect of his service-connected disabilities on his ability to obtain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination; such review must be noted in the examination report.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's claim for service connection for a low back disorder as secondary to service-connected disability and his claim of entitlement to a TDIU must be readjudicated.  If the claims on appeal remain denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

THIS REMAND IS SUBJECT TO AN ORDER BY THE UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS.  As such, this claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


